DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the densifying" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed “metallic component comprises a metallic component” does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, 14-17, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN-105364065-A), hereinafter Zhao, in view of L’esperance et al. (US-20180104745-A1), hereinafter L’esperance.
	Regarding Claim 1, Zhao teaches 3D micro jet printing (P. 8 Par. 2) a metal powder including iron-based alloy powder, iron oxide powder, and carbon powder (P. 7 Par. 10) which is the same as the claimed method of manufacturing a metallic component, the method comprising binder jet additive manufacture printing a powder blend to form a printed part; wherein said powder blend comprises a blend of iron powder and at least one master ferroalloy powder.

	Zhao further teaches the processing including sintering at not lower than 900˚C (P. 8 Par. 2) with an example sintered at 1350˚C (P. 9 Par. 7) which overlaps the claimed super solidus sintering the printed part to form the metallic component.
	Zhao does not explicitly disclose the claimed iron powder being water atomized base iron powder.
	Zhao further teaches the iron oxide powder being used to form pure iron particles (P. 8 Par. 8).
	L’esperance teaches a powder metal material produced by water atomization ([0044]) which comprises pure Fe ([0048]) the method of water atomization of L’esperance beneficially removes and protects against impurities during the atomization process ([0045]) which constitutes the claimed water atomized base iron powder.
	It would be obvious to a person having ordinary skill in the art to apply the water atomized pure Fe according to L’esperance to the method according to Zhao, replacing at least part of the iron oxide of Zhao with the water atomized pure iron powder due to the beneficial low level of impurities which is also sought by Zhao as discussed above.

	Regarding Claim 2, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao further teaches uniformly mixing the to obtain the metal powder prior to 3D micro jet printing (P. 8 Par. 2) which is the same as the claimed before said printing, blending the water atomized base iron powder with the at least one master ferroalloy powder to form the powder blend.



	Regarding Claim 4, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao further teaches the density increasing during the sintering (P. 9 Par. 4) which is the same as the claimed the sintering densifies the metallic component.

	Regarding Claim 5, Zhao as modified by L’esperance teaches the claim elements as discussed above. As discussed above, Zhao as modified by L’esperance teaches a metallic component.

	Regarding Claim 6, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao further teaches the iron-based alloy powder being iron-nickel alloy (P. 8 Par. 4) which is within the claimed the at least one master ferroalloy powder comprises at least one transition element.

	Regarding Claim 7, Zhao as modified by L’esperance teaches the claim elements as discussed above. As discussed above, Zhao teaches the iron-based alloy powder being iron-nickel alloy which is within the claimed the at least one transition element comprises Cr, Mn, Mo, V, W, Ni, or Cu.

	Regarding Claim 11, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao further teaches the produced pure iron particles being micron scale (P. 9 Par. 4) and L’esperance further teaches that it is possible to vary water pressure and/or screen the atomized 

	Regarding Claim 12, Zhao as modified by L’esperance teaches the claim elements as discussed above. 
	It is noted that the claimed total alloy content is interpreted as being either of a total of non-Fe components or a total amount of alloyed constituents which are added (as opposed to the water atomized base iron powder which is not alloyed).
Zhao further teaches the ratio of iron oxide powder and carbon powder to iron-based alloy powder being in the range of 400:100 to 1 (P. 8 Par. 4) which is equal to 20-50% alloyed constituents as determined by the examiner, which overlaps the claimed powder blend has a total alloy content of between 15 and 35 wt%.	

	Regarding Claim 14, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao does not explicitly disclose the claimed curing and depowdering to form the printed part.
	A person having ordinary skill in the art would recognize curing and depowdering as obvious and necessary steps in 3D micro jet printing and would further recognize that while Zhao does not explicitly disclose such a step, it would be expected that such a step would be performed.

	Regarding Claims 15 and 16, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao does not explicitly disclose a porosity of the printed part of the metallic component.
	A person having ordinary skill in the art would expect the claimed printed part has a porosity of 40-60% before sintering, and sintering reduces the porosity to less than 10% in the metallic component 

	Regarding Claim 17, Zhao as modified by L’esperance teaches the claim elements as discussed above. As discussed above, Zhao teaches an example where sintering occurs at 1350˚C which is within the claimed sintering occurs at temperatures between 1100 and 1400˚C.

Claims 8 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN-105364065-A), hereinafter Zhao, in view of L’esperance et al. (US-20180104745-A1), hereinafter L’esperance, and in view of Christopherson et al. (US-20090252636-A1), hereinafter Christopherson.
	Regarding Claim 8, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao does not disclose a specific composition of the iron-based alloy powder. 
	Christopherson teaches a prealloyed steel powder which contains at least 3 wt% carbon (claim 1) which is further suitable for admixing with other powder metal compositions ([0002]) and is beneficially inexpensively produced, provides an elevated hardness, and allows for reduction of thermal processing ([0008]) which encompasses the claimed the at least one master ferroalloy powder comprises between 5 and 10 wt% carbon. 
	It would be obvious to a person having ordinary skill in the art to apply the prealloyed steel powder to the method according to Zhao as modified by L’esperance in order to beneficially provide an elevated hardness and allow for reduction of thermal processing while reducing cost as discussed above.

	Regarding Claim 19, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao does not explicitly disclose a specific microstructure of the metallic component. 


	Regarding Claim 20, Zhao as modified by L’esperance and Christopherson teaches the claim elements as discussed above. Christopherson further teaches the carbides having a hardness of 1000-1200 HV50 ([0021]) which is within the claimed carbide phase portions have a micro hardness of 1000-1700 HV0.1 since a person having ordinary skill in the art would recognize that the results of an HV microhardness test provide analogous results regardless of load used.

	Regarding Claim 21, Zhao as modified by L’esperance and Christopherson teaches the claim elements as discussed above. Zhao does not explicitly disclose a micro hardness of the matrix.
	A person having ordinary skill in the art would expect the claimed matrix has a micro hardness of 250-800 HV0.1 to flow naturally from the method according to Zhao as modified by L’esperance and Christopherson since Zhao as modified by L’esperance and Christopherson teaches the composition, microstructure, processing, as well as other properties dependent upon such features as claimed, as discussed above.

	Regarding Claim 22, Zhao as modified by L’esperance and Christopherson teaches the claim elements as discussed above. Zhao does not explicitly disclose a hardness of the metallic component.
.

Claims 18 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN-105364065-A), hereinafter Zhao, in view of L’esperance et al. (US-20180104745-A1), hereinafter L’esperance, and in view of McKinley (US-20060285991-A1), hereinafter McKinley.
	Regarding Claim 18, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao does not explicitly disclose an amount of linear shrinkage due to sintering.
	McKinley teaches that sintering causes a linear shrinkage of 10-20% due to surface tension physics ([0044]) so a person having ordinary skill in the art would expect Zhao as modified by L’esperance and in view of McKinley to exhibit a linear shrinkage of 10-20% which overlaps the claimed sintering linearly shrinks the printed part by 15-25%.

	Regarding Claim 31, Zhao as modified by L’esperance and McKinley teaches the claim elements as discussed above. As discussed above, Zhao as modified by L’esperance and McKinley teaches linear shrinkage and an increase in density due to sintering which is the same as the claimed the super solidus sintering shrinks and densifies the printed part.

	Regarding Claim 32, Zhao as modified by L’esperance and McKinley teaches the claim elements as discussed above. As discussed above Zhao as modified by L’esperance and McKinley teaches a linear 
	
	Regarding Claim 33, Zhao as modified by L’esperance and McKinley teaches the claim elements as discussed above. As discussed above, Zhao teaches the density increasing during sintering and does not disclose the processing including post-sintering infiltration of material. However Zhao does not disclose a final density of the metallic component.
A person having ordinary skill in the art would expect the claimed densifying results in the metallic component having a density of at least 80% to flow naturally from the method according to Zhao as modified by L’esperance and in view of McKinley since Zhao as modified by L’esperance and in view of McKinley teaches the composition, microstructure, and processing as claimed, as discussed above.

Claims 23-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN-105364065-A), hereinafter Zhao, in view of L’esperance et al. (US-20180104745-A1), hereinafter L’esperance, and in view of Takayama et al. (US-7094473-B2), hereinafter Takayama.
	Regarding Claim 23, Zhao as modified by L’esperance teaches the claim elements as discussed above. Zhao does not explicitly disclose heat treating after sintering.
	Takayama teaches a tempering process which beneficially increases the hardness of steel (Col. 7 L. 22-55) which constitutes the claimed after sintering, heat treating the metallic component wherein said heat treating increases a hardness of the metallic component.
	It would be obvious to a person having ordinary skill in the art to have applied the tempering according to Takayama to the method according to Zhao as modified by L’esperance in order to beneficially increase the hardness as discussed above.

	Regarding Claim 24, Zhao as modified by L’esperance and Takayama teaches the claim elements as discussed above. Takayama further teaches that following the heat treatment, the microstructure includes fine rod-like carbide and a martensite phase (Col. 2 L. 44-52) which constitutes the claimed after heat treating, a microstructure of the metallic component contains carbide phase portions embedded in a martensitic matrix.

	Regarding Claim 25, Zhao as modified by L’esperance and Takayama teaches the claim elements as discussed above. Takayama further teaches if 21.2 ≤ 5.8(Si+Al) + (2.8(Cr) + 11(Mo) + 25.7(V) + 7.5(W) is satisfied, the temper softening resistance will enable a temper hardness of 50 HRC or more (Col. 7 L. 50-55) which is the same as the claimed after said heat treating, the metallic component has a hardness of at least 50 HRC.
	Since Zhao does not teach a specific composition, a person having ordinary skill in the art would seek to satisfy the inequality according to Takayama in order to beneficially obtain a temper hardness of 50 HRC or more as discussed above.

	Regarding Claim 26, Zhao as modified by L’esperance and Takayama teaches the claim elements as discussed above. As discussed above, Zhao as modified by L’esperance and Takayama teaches a hardness after heat treating of 50 HRC or more which encompasses the claimed after heat treating, the metallic component has a hardness of 55-65 HRC.

	Regarding Claims 28 and 29, Zhao as modified by L’esperance and Takayama teaches the claim elements as discussed above. Zhao does not explicitly disclose a micro hardness or a wear resistance of the matrix.
.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN-105364065-A), hereinafter Zhao, in view of L’esperance et al. (US-20180104745-A1), hereinafter L’esperance, in view of Christopherson et al. (US-20090252636-A1), hereinafter Christopherson, and in view of Takayama et al. (US-7094473-B2), hereinafter Takayama.
	Regarding Claim 27, Zhao as modified by L’esperance and Christopherson as well as Zhao as modified by L’esperance and Takayama teach the claim elements as discussed above. Zhao does not explicitly disclose a micro hardness of carbide phase portions.
	Christopherson further teaches that the microhardness of the carbide particles is maintained above 1000 HV50 after sintering and tempering ([0021]) which overlaps the claimed carbide phase portions have a micro hardness of 1000-1700 HV0.1 since a person having ordinary skill in the art would recognize that the results of an HV microhardness test provide analogous results regardless of load used.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-12, 14-18, 23-29, and 31-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The argument regarding the application of Christopherson to a BJAM process is not convincing. While Christopherson does suggest a compaction prior to sintering, Christopherson also states that the invention relates to methods of producing hard alloy steel powders and parts made therefrom ([0002]) which would include processes such as BJAM. Christopherson further does not provide any specific intended exclusive processing following the production of the powder in the rest of the disclosure of Christopherson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736